*457Order, Supreme Court, New York County (Marcy L. Kahn, J.), entered March 9, 2009, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure from defendant’s presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]), given the seriousness of the underlying sex crimes against a child. The mitigating factors upon which defendant relies were adequately taken into account by the risk assessment instrument. Moreover, defendant also has a conviction for first-degree manslaughter. Concur— Tom, J.P., Saxe, DeGrasse, Freedman and Abdus-Salaam, JJ.